Citation Nr: 0006354	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  98-08 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an earlier effective date for the exclusion of 
children's income due to hardship.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Counsel



INTRODUCTION

The veteran served on active duty from October 1970 to June 
1971.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 1998 decision of the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted an exclusion of children's income 
due to hardship and assigned an effective date for that 
exclusion of January 1, 1997, but assigned a date for 
commencement of payments of the increased benefits of 
February 1, 1997.


FINDINGS OF FACT

1.  The veteran is in receipt of nonservice-connected 
pension, the rate of which prior to January 1, 1997, was 
determined using his children's income as countable income.

2.  There is no communication of record prior to January 20, 
1998, which could constitute a claim, formal or informal, of 
entitlement to a hardship exclusion from countable income for 
his children's income.


CONCLUSION OF LAW

The criteria for entitlement to an earlier effective date for 
the exclusion of children's income due to hardship are not 
met.  38 U.S.C.A. §§ 501, 5107, 5110, 5111 (West 1991); 
38 C.F.R. §§ 3.23, 3.31, 3.272, 3.400, 3.660 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to an earlier 
effective date for the exclusion of children's income due to 
hardship.  After a review of the record, the Board finds that 
the veteran's contentions are not supported by the evidence, 
and his claim is denied.

The veteran established entitlement to payment of a 
nonservice-connected pension by means of a September 1993 
rating decision.  On January 20, 1998, VA received a VA Form 
21-0571, Application for Exclusion of Children's Income.

The Board notes that a veteran's annual rate of pension is 
determined using his annual income.  The veteran's annual 
income includes the veteran's annual income, the annual 
income of the veteran's dependent spouse, and the annual 
income of each child of the veteran (other than a child for 
whom increased pension is not payable under 38 U.S.C. 
§ 1522(b)) in the veteran's custody or to whose support the 
veteran is reasonably contributing (to the extent such 
child's income is reasonably available to or for the veteran, 
unless in the judgment of VA to do so would work a hardship 
on the veteran).  There is a rebuttable presumption that all 
of such a child's income is reasonably available to or for 
the veteran.  38 C.F.R. § 3.23(d)(4) (1999).

For the purposes of 38 C.F.R. § 3.23(d)(4), a child's income 
shall be considered "reasonably available" when it can be 
readily applied to meet the veteran's or surviving spouse's 
expenses necessary for reasonable family maintenance, and 
"hardship" shall be held to exist when annual expenses 
necessary for reasonable family maintenance exceed the sum of 
countable annual income plus VA pension entitlement.  
Expenses necessary for reasonable family maintenance include 
expenses for basic necessities (such as food, clothing, 
shelter, etc.) and other expenses, determined on a case-by-
case basis, which are necessary to support a reasonable 
quality of life.  38 C.F.R. § 3.23(d)(6) (1999).

The regulations also provide that the some income shall be 
excluded from countable income for the purpose of determining 
entitlement to improved pension.  Unless otherwise provided, 
the exclusions deductible are deductible only during the 12-
month annualization period in which they were paid.  
38 C.F.R. § 3.272 (1999).

When hardship is established under the provisions of 
38 C.F.R. § 3.23(d)(6), there shall be excluded from the 
available income of any child or children an amount equal to 
the amount by which annual expenses necessary for reasonable 
family maintenance exceed the sum of countable annual income 
plus VA pension entitlement computed without consideration of 
this exclusion.  The amount of this exclusion shall not 
exceed the available income of any child or children, and 
annual expenses necessary for reasonable family maintenance 
shall not include any expenses which were considered in 
determining the available income of the child or children or 
the countable annual income of the veteran or surviving 
spouse.  38 C.F.R. § 3.272(m) (1999).

In the veteran's initial application for a nonservice-
connected pension, the veteran did not claim entitlement to a 
hardship exclusion for his children's income.  Additionally, 
in subsequent contact with the VA the veteran did not claim 
entitlement to a hardship exclusion for his children's income 
prior to the receipt of his January 20, 1998.  There is no 
communication of record prior to January 20, 1998, which 
could constitute a claim, formal or informal, of entitlement 
to a hardship exclusion for his children's income.

The regulatory provisions regarding effective dates provide 
that except as otherwise provided, the effective date of an 
evaluation and award of pension based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400 
(1999).

Where pension was paid at a lower rate for a particular 12-
month annualization period based on anticipated or actual 
income, benefits otherwise payable may be authorized 
commencing the first of a 12-month annualization period as 
provided in 38 C.F.R. § 3.660.  Otherwise, benefits may not 
be authorized for any period prior to the date of receipt of 
a new claim.  Where payments were made at a lower rate 
because of anticipated income, pension may be awarded or 
increased in accordance with the facts found but not earlier 
than the beginning of the appropriate 12-month annualization 
period if satisfactory evidence is received within the same 
or the next calendar year.  38 C.F.R. § 3.660(b)(1) (1999).

Regardless of VA regulations concerning effective dates of 
awards, and except as provided in 38 C.F.R. § 3.31(c), 
payment of monetary benefits based on original, reopened, or 
increased awards of pension may not be made for any period 
prior to the first day of the calendar month following the 
month in which the award or increased award became effective.  
38 C.F.R. § 3.31 (1999); 38 U.S.C.A. § 5111 (West 1991).  
Increased award for this purpose means an award which is 
increased because of an added dependent, increased in 
disability or disability rating, or reduction in income.  
38 C.F.R. § 3.31(a) (1999).  The Board notes that 38 C.F.R. 
§ 3.31(c) lists a variety of exceptions which are not 
applicable in the present case.

The Board notes that for the period in question, the 
veteran's 12-month annualization period for payment of 
pension was the calendar year, running from January 1 to 
December 31.

The veteran's claim of entitlement to a hardship exclusion of 
his children's income from his countable income was received 
January 20, 1998.  Therefore, pursuant to the effective date 
provisions found in 38 C.F.R. § 3.660, the earliest possible 
effective date is January 1, 1997.  As the claim was received 
in the calendar year of 1998, it may only date back to 
January 1, 1997, as the effective date is fixed at the 
beginning of a 12-month annualization cycle (a calendar year 
in this case) if the evidence is received in that year or the 
next year.  Since the claim was received in 1998, the 
effective date may not go back to January 1, 1996, as the 
claim would need to have been submitted by December 31, 1997, 
in order to go back to the previous 12-month annualization 
cycle.

However, the regulatory provisions of 38 C.F.R. § 3.31 apply 
regardless of any effective date provisions and thus 
supersede the provisions found in 38 C.F.R. § 3.660 regarding 
effective dates.  That regulation, 38 C.F.R. § 3.31, provides 
that payment of monetary benefits based on increased awards 
of pension may not be made for any period prior to the first 
day of the calendar month following the month in which the 
increased award became effective.  The veteran's rate of 
pension was increased, effective January 1, 1997, based upon 
reduced income because of the hardship exclusion of his 
children's income.  Because the basis of the increased award 
was a reduction in the veteran's income, the provisions of 
38 C.F.R. § 3.31 apply.  Therefore, payment of monetary 
benefits based on that increased award may not be paid for 
any period prior to the first day of the calendar month 
(February) following the month in which the increased award 
became effective (January).  Thus, the appropriate date of 
payment of monetary benefits based on the increased award is 
February 1, 1997, while the appropriate effective date for 
the reduction in income due to the hardship exclusion of the 
children's income from countable income is January 1, 1997.

The veteran, at his September 1998 hearing, argued that VA 
failed to properly inform him of the possibility of acquiring 
a hardship exclusion of his children's income from his 
countable income or he would have requested an exclusion with 
his original claim for benefits if he had been properly 
advised in the completion of his application.  However, the 
Board notes that where a claimant has relied upon advice from 
a VA official, the remedy for breach of any obligation to 
provide accurate information about eligibility cannot involve 
payment of benefits where statutory eligibility requirements 
for those benefits are not met.  Harvey v. Brown, 6 Vet. App. 
416, 424 (1994).  Here, the eligibility requirement for the 
exclusion of the children's income from the veteran's 
countable income were not met as the veteran had not filed a 
claim for that hardship exclusion.

Accordingly, the Board finds that the criteria for 
entitlement to an earlier effective date for the exclusion of 
children's income due to hardship are not met and the 
veteran's claim therefor is denied.  38 U.S.C.A. §§ 501, 
5107, 5110, 5111 (West 1991); 38 C.F.R. §§ 3.23, 3.31, 3.272, 
3.400, 3.660 (1999).



ORDER

Entitlement to an earlier effective date for the exclusion of 
children's income due to hardship is denied.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 

